 

Exhibit 10.12

EMPLOYMENT AGREEMENT

AMENDMENT #1

 

This Employment Agreement Amendment #1 (“Amendment #1”) is entered into as of
March 13, 2008, by and between TRINITY CAPITAL CORPORATION, a New Mexico
corporation (“Trinity”), LOS ALAMOS NATIONAL BANK, a national banking
association (“LANB”), TITLE GUARANTY & INSURANCE COMPANY, a New Mexico
corporation (“Title Guaranty”), each with their principal offices in Los Alamos,
New Mexico (collectively, the “Companies”), and STEVE W. WELLS (“Wells”), and
describes the terms and conditions modifying the Employment Agreement (the
“Employment Agreement”) between Companies and Wells dated January 16, 2007.

WHEREAS, Companies entered into the Employment Agreement believing it to be in
their best interests that Wells continue to be employed by the Companies on the
terms and conditions contained therein and Wells was willing to be so employed;
and

 

WHEREAS, the Parties wish to modify certain terms and conditions of the
Employment Agreement as provided herein to comply with recent changes in
the laws and regulations.

 

NOW, THEREFORE, in consideration of the mutual promises and upon the terms and
conditions set forth below, the parties agree as follows:

 

 

1.

Expenses: Section C.4.c. of the Employment Agreement is hereby modified to
provide that all reimbursement of expenses shall occur by the end of the year
following the year in which such expenses were incurred. Any request for
reimbursement past this time period will not be paid.

 

 

2.

Cure Period: Section D.6.b. of the Employment Agreement is hereby modified to
provide Wells must provide any advance written notice of this intention to
terminate his employment pursuant to a Detrimental Change in Duties within
ninety (90) days of the initial occurrence of such a condition. In addition,
Trinity, or its successor, shall have thirty (30) days to cure the condition
specified in such notice of Detrimental Change in Duties.

 

 

3.

Definition of “Specified Employee”: The following definition shall be added to
Section D.9. of the Employment Agreement to define the term “specified
employee”:

A Specified Employee is defined as:

An employee who, at any time during the plan year, is—

(i) an officer of the employer having an annual compensation greater than
$130,000,

(ii) a 5-percent owner of the employer, or

 

 



Employment Agreement Amendment #1

Steve W. Wells

Page 2 of 3

 

(iii) a 1-percent owner of the employer having an annual compensation from the
employer of more than $150,000.

 

For purposes of clause (i), no more than 50 employees (or, if lesser, the
greater of 3 or 10 percent of the employees) shall be treated as officers. In
the case of plan years beginning after December 31, 2002, the $130,000 amount in
clause (i) shall be adjusted at the same time and in the same manner as under
section 415(d) of the Internal Revenue Code, except that the base period shall
be the calendar quarter beginning July 1, 2001, and any increase under this
sentence which is not a multiple of $5,000 shall be rounded to the next lower
multiple of $5,000. For purposes of determining the number of officers taken
into account under clause (i), employees described in section 414(q)(5) of the
Internal Revenue Code shall be excluded.

 

 

4.

Separation of Service: The following subsection shall be added as Section D.12
of the Employment Agreement:

 

12.

Separation of Service. Termination of Wells’ employment shall be deemed to occur
only where such termination satisfies the definition of a “separation of
service” as defined under Section 409A of the Internal Revenue Code of 1986, as
amended from time to time.

 

 

5.

Section 409A: The following section shall be added as section J of the
Employment Agreement:

 

J.

Section 409A. It is intended that this Agreement shall comply with the
provisions of Code Section 409A and the Treasury regulations relating thereto so
as not to subject Wells to the payment of additional taxes and interest under
Code Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Code Section 409A would result in Wells being subject to payment of
additional income taxes or interest under Code Section 409A, the Parties agree
to amend this Agreement to maintain to the maximum extent practicable the
original intent of this Agreement while avoiding the application of such taxes
or interest under Code Section 409A.

 

 

Employment Agreement Amendment #1

Steve W. Wells

Page 3 of 3

 

IN WITNESS WHEREOF, the Companies have caused this Employment Agreement
Amendment #1 to be executed by its duly authorized officer and Steve W. Wells
has hereunto signed this Amendment #1 on the date first above written.

STEVE W. WELLS

TRINITY CAPITAL CORPORATION

/s/ Steve W. Wells                                                            
/s/ Robert P. Worcester                                  

Steve W. Wells

By:

Robert P. Worcester

 

 

Its:

Compensation Committee Chair

 

 

 

 

 

 

 

 